Curia.

The issue is sufficiently joined. “ &c.” at the close of the plea, shall he construed in this case to mean evcry necessary matter that ought to be expressed; and so are several authorities. (Co. Litt. 17 b. Per Ld. Mansfield & Aston, J. in Sayer v. Boyer, Cowp. 407.) We, accordingly, construe it to mean a similiter.(a)
Motion denied.

 Vid. Harris’ case, Cro. Jac. 502, and Berton v. Mandell, id. 67, 3 Burr. 1793, Statute of amendments and jeofails, 1 R. L. 118-19, that the J ustices shall proceed to give judgment upon a verdict, notwithstanding: a misjoining of the issue.